

116 S897 IS: Family Farmer Relief Act of 2019
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 897IN THE SENATE OF THE UNITED STATESMarch 27, 2019Mr. Grassley (for himself, Ms. Klobuchar, Mr. Johnson, Mr. Leahy, Mr. Tillis, Ms. Smith, Ms. Ernst, and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 11, United States Code, with respect to the definition of family farmer.
	
 1.Short titleThis Act may be cited as the Family Farmer Relief Act of 2019. 2.Definition of family farmerSection 101(18) of title 11, United States Code, is amended by striking $3,237,000 each place that term appears and inserting $10,000,000.